DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-11, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2018/0352415) in view of Do et al. (US 2017/0223514).

With regard to claim 1, Ma teaches: A method performed in association with a base station for setup of a wireless home monitoring and control system, comprising: 
causing a wireless sensor or a wireless control module to actuate via use of a magnet field emitted by a magnet of the base station (paragraphs 79-82 and 11-112. Also see step 601:
 [0081] In this embodiment, the service processing method is mainly performed by using the APP. A detection apparatus for detecting a magnetic field strength of the second terminal is installed in the first terminal. The APP invokes the first terminal, so that the first terminal detects a magnetic field strength in a preset distance range by using the detection apparatus. 

 [0112] The magnetic sensor is disposed on the first terminal, and is used by the first terminal to sense the magnetic field strength and the magnetic field direction of the magnetic field generated by the second terminal in the preset distance range.) ; 
receiving, via a receiver of the base station, a wireless signal (paragraphs 83, and 133:
[0083] Step S602: When it is detected that the magnetic field strength is greater than a preset magnetic field strength, listen to a near-field wireless communication signal broadcast by a second terminal.); and 
when the base station determines that the wireless signal was emitted from a device  within a predetermined distance from the base station which is indicative of the wireless signal being emitted by the wireless sensor or the wireless control module in response to being actuated by the magnetic field (paragraphs 83-85, 112, and 135: 
 [0135] The first terminal detects a magnetic field strength in a preset distance range of the first terminal, and detects the identification information of the second terminal when the magnetic field strength is greater than a preset magnetic field strength. That is, when the magnetic field strength is greater than a triggering threshold, the first terminal starts to search for the second terminal nearby, and detects the identification information of the second terminal. );
extracting by the base station, an identification from the wireless signal (paragraphs 84-85, and 151:
[0084] Step S603: If the near-field wireless communication signal broadcast by the second terminal is detected, process the near-field wireless communication signal to obtain identification information of the second terminal. ); and


    PNG
    media_image1.png
    376
    468
    media_image1.png
    Greyscale


Although Ma teaches a terminal has memory for storing program and data (paragraphs 67-68),  Ma does not explicitly teach the process of storing identification after obtain identification information.   Thus, Ma fails to disclose the storing, by the base station the identification in a memory coupled to the base station. 
Similar to the system of Ma, Do teaches a device that monitor magnet signal strength and received a wireless signal based on magnetic field exceeds a threshold (Paragraphs 36-38). The device of Do can write new identifying information from beacon signal in beacon storage module (paragraph 23).  
 [0023] Referring now to FIG. 2, a first exemplary beacon is indicated generally at 200. The exemplary beacon 200 indicates a beacon its most basic form, which comprises a BLE unit 202 adapted to send and receive BLE radio signals, a beacon processing unit 204 coupled to the BLE unit 202 and adapted to control the BLE unit 202, a beacon storage 206 coupled to the beacon processing unit 204 and a power source 208, typically a battery, adapted to provide power to the beacon. The beacon storage 206 contains the identifying information 210 for the beacon 200. During normal operation, the beacon processing unit 204 retrieves the identifying information 210 for the beacon 200 and causes the BLE unit 202 to periodically transmit the advertisement containing the identifying information 210 for the beacon 200 (referred to as “transmitting mode”). The identifying information 210 for the beacon 200 can be replaced with new identifying information; a suitable BLE-enabled device can transmit a signal to the BLE unit 202 which causes the beacon processing unit 204 to initiate logic for receiving new identifying information for the beacon 200 and for writing the new identifying information for the beacon 200 to the beacon storage 206. While shown as separate blocks in FIG. 2 for purposes of illustration, one skilled in the art will appreciate that one or more of the BLE unit 202, beacon processing unit 204 and storage 206 may be integrated into a single unit.

Since both systems can transmit and receive beacon signal in short range communication, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a memory coupled to the base station to the storing the identification as taught by Do in the device of MA in order to improve proximity based communication (Do: paragraphs 29-30).  


With regard to claim 11, Ma teaches: A base station for providing home monitoring and control, comprising:
 a magnet for emitting a magnetic field (paragraphs 111-115, and 162-163:
[0112] The magnetic sensor is disposed on the first terminal, and is used by the first terminal to sense the magnetic field strength and the magnetic field direction of the magnetic field generated by the second terminal in the preset distance range. When the magnetic sensor detects that the magnetic field strength is greater than the preset magnetic field strength, the APP triggers the first terminal to poll the identification information, and return service information corresponding to the detected identification information. For example, the identification information is an iBeacon signal or a WiFi signal; when the magnetic sensor detects that the magnetic field strength is greater than the preset magnetic field strength, the APP triggers the first terminal to poll the iBeacon signal or the WiFi signal, return service information corresponding to the detected iBeacon signal or WiFi signal, and call, in response to the iBeacon signal or the WiFi signal, an original action or a service page in the APP for receiving service information of a near-field service. The mechanism that a magnetic sensor triggers scanning of the first terminal is used as a control switch for determining a near-field service scenario, thus effectively reducing impact of a continuous scanning signal on the battery and hardware service life of the mobile phone, and improving the sensitivity of automatically determining a service scenario. The magnetic sensor is more popularized than other sensors. Therefore, more users can experience automatic obtaining of service information in a service scenario by a first terminal installed with a magnetic sensor, and it is ensured that users can experience service information of a preset service page more smoothly.
 [0114] The technical solution of an embodiment of this application can be applied to WeChat Attach. In this embodiment, the first terminal is a mobile phone that is installed with the WeChat APP and that has a mobile phone Bluetooth/WiFi function. The second terminal is a Decca that includes a magnet and that has an iBeacon function, or a Decca that has a magnet and that has a WiFi function. By enabling the Bluetooth/WiFi function of the mobile phone and attaching the mobile phone to a Decca, the user can call a WeChat original page/service/action function in a preset service scenario rapidly. 
); 
a receiver (paragraphs 67-69, 83-85, and 173); 
a memory for storing processor-executable instructions (paragraphs 67-69, and 173);
 a processor (see figure 3) coupled to the receiver and the memory for executing the processor- executable instructions that causes the base station to (paragraphs 67-69, and 173): 
receive, via the receiver, a wireless signal (paragraphs 83-85, and 133) and when the base station determines that the wireless signal was emitted by a device  within a predetermined distance from the base station which is indicative of the wireless signal being emitted by a wireless sensor or a wireless control module in response to being actuated by the magnetic field (paragraphs 82-85, 112 and 135) ;
 extract an identification from the wireless signal (paragraphs 83-85, and 151).

    PNG
    media_image2.png
    858
    718
    media_image2.png
    Greyscale

Although Ma teaches a terminal has memory for storing program and data (paragraphs 67-68),  Ma does not explicitly teach the process of storing identification after obtain identification information.   Thus, Ma fails to disclose the storing, by the base station the identification in a memory coupled to the base station. 
Similar to the system of Ma, Do teaches a device that monitor magnet signal strength and received a wireless signal based on magnetic field exceeds a threshold (Paragraphs 36-38). The device of Do can write new identifying information from beacon signal in beacon storage module (paragraph 23).  


    PNG
    media_image3.png
    344
    382
    media_image3.png
    Greyscale

Since both systems can transmit and receive beacon signal in short range communication, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a memory coupled to the base station to the storing the identification as taught by Do in the device of MA in order to 


With regard to claims 5 and 14, Ma teaches: wherein determining that the device is within the predetermined distance from the base station comprises determining, base station that the signal strength of the wireless signal exceeds a predetermined threshold (paragraphs 54 and 111-112).
With regard to claims 6 and 15, Ma teaches: wherein determining that the device is within a predetermined distance from the base station is performed while the base station is in a normal mode of operation (paragraphs 82-85, 106 and 109).

With regard to claims 7 and 16, Ma teaches: wherein, when the base station determines that the wireless signal was emitted from a device within the predetermined distance from the base station, the method further comprises causing, a user interface coupled to the base station to alert a user that the wireless sensor or the wireless control module has been accepted by the base station (paragraphs 37-38 and 68:
 [0038] In some embodiments, the first computing device 10 detects the near-field wireless communication signal broadcasted by the second computing device 20, and processes the near-field wireless communication signal to obtain identification information associated with the second computing device 20. In some embodiments, the identification information is uniquely associated with a service provided by a service provider associated with the second computing device 20. In some embodiments, the service provider pre-registers the service with a social networking server that supports the social networking application. In some embodiments, service provider uses the social networking application operating on the second computing device to register his or her services. For example, a user interface of the social networking application displays a registration form that prompts the service provider to provide information related to the service using the second computing device to register. For example, a restaurant owner can use a mobile device (e.g., the second computing device) to register a menu ordering service using the social networking application (e.g., WeChat) with the social networking server. The service provider may provide a plurality of dishes and corresponding prices of the dishes. In some embodiments, the social networking server sends a unique ID to the second computing device. In some embodiments, the unique ID is associated with the menu ordering service provided by the restaurant. In some embodiments, the unique ID is also associated with the second computing device. The restaurant owner (the service provider) then associates the ID with a near-filed wireless communication ID (e.g., IBeacon, Bluetooth, NFC, etc.) provided by the second computing device (now that the ID is associated with the second computing device, the near-field wireless communication ID, and the service (e.g., a menu ordering page)), such that another computing device (e.g., the first computing device) in communication with the second computing device using the near-filed wireless communication can obtain the ID, and use the service via the social networking application on the first computing device. In some embodiments, after the registration process, the second computing device may be in off-line status (e.g., not connected to the Internet) while operating the near-field communication. In some embodiments, the near-field wireless communication signal detected by the first computing device may further include data packets corresponding to instructions to display a notification message (or a commercial) in a user interface on the first computing device. The notification message notifies the user of the first computing device about the available service, e.g., the user can touch a button on the user interface to view and interact with the service page displayed on the first computing device. ).
With regard to claims 8 and 17, Ma teaches: wherein, when the base station determines that the wireless signal was emitted from a device within the predetermined distance from the base station, the method further comprises base station to query a user as to a location where the wireless sensor or the wireless control module is to be installed; receiving[[;]] by the base station input from the user via the user interface relating to the location; and storing[[;] by the base station the location in association with the identification in the memory  (Paragraphs 125-129: APP can be viewed an user interface:
[0127] The server examines the identification information of the second terminal, to determine whether the identification information of the second terminal meets a preset condition. If the identification information of the second terminal meets the preset condition, it is determined that the identification information of the second terminal passes the examination of the server, and the server sends the identification information of the second terminal to the APP in the mobile phone or computer of the service provider.
 [0129] The service provider configures and deploys the second terminal in a preset service scenario. In some embodiments, common preset service scenarios include a scenario of multi-person simultaneous meal ordering by attaching to a dinner table Decca, a scenario of obtaining a shopping mall discount map by attaching to a guide desk of a shopping mall, a scenario of conference sign-in by attaching to a conference table, )

Examiner note: Do also teaches location processor for storing location information associated with beacon id (paragraph 40-41)

With regard to claims 9 and 18, Ma teaches: wherein, when the base station determines that the wireless signal was emitted from a device within the predetermined distance from the base station, the method further comprises causing ,  a user interface coupled to the base station to query a user as to a type of wireless sensor or wireless control module; receiving base station input from the user via the user interface relating to the type of wireless sensor or wireless control module; and storing by the base station the type in association with the identification in the memory (paragraphs 38, 102, and 131: unique ID of second terminal:
 [0038] In some embodiments, the first computing device 10 detects the near-field wireless communication signal broadcasted by the second computing device 20, and processes the near-field wireless communication signal to obtain identification information associated with the second computing device 20. In some embodiments, the identification information is uniquely associated with a service provided by a service provider associated with the second computing device 20. 
 [0102] The iBeacon positioning function, launched by Apple Inc., is a BLE-based precise positioning function. A device configured with a BLE communication function sends its unique ID around. APP software of a mobile device receiving the ID responds to the received ID. For example, an iBeacon communication module is disposed in a restaurant, and can enable iPhone and iPad to run some information and inform the server. The second terminal in this embodiment is a fixed terminal in the preset service scenario. The second terminal includes a magnet and has an iBeacon positioning function. For example, the second terminal is a Decca in the restaurant.

).
Examiner note: Do also unique id in beacon signal (paragraphs 26-27)
[0026] Under the present BLE standard the advertisement comprises a 37-octet hexadecimal string which contains identifying information for the beacon. For iBeacon, s-beacon and AltBeacon, the identifying information for the beacon includes a leading sixteen octet universally unique identifier (UUID) for the beacon, followed by one or more identifiers for the beacon. For example, in the iBeacon format promulgated by Apple Inc., the advertisement comprises an octet indicating the overall length of the advertisement, followed by a second octet set to 0xFF, followed by an octet set to 4C00 (the company ID for Apple Inc.), followed by an octet for data type, followed by an octet for length, followed by the sixteen-octet UUID, followed by a first two-octet identifier called “major”, followed by a second two-octet identifier called “minor”, followed by an octet indicating calibration power. In the iBeacon protocol and the sBeacon protocol, the UUID is referred to simply as “UUID”, in the AltBeacon protocol the UUID is referred to as “ID1”; in each case it is a sixteen-octet string and provides the same functionality. In the AltBeacon protocol a first two-octet identifier called “ID2” and a second two-octet identifier called “ID3” follow ID1; in the sBeacon protocol a single string referred to as “SID” follows the UUID. In the Eddystone protocol, the identifying information for the beacon is an eight octet string which includes a leading five-octet UUID referred to as “Namespace” followed by a three octet profile identifier for the beacon, referred to as “Instance”. For simplicity, the term “UUID” is used herein to refer to the leading identifier (e.g. the leading sixteen-octet identifier in the iBeacon, sBeacon and AltBeacon protocols and the leading five-octet “Namespace” identifier in the Eddystone protocol), regardless of the beacon protocol.
[0027] Typically, each manufacturer ships its beacons with the identical default UUID, although the identifier(s) may differ (e.g. they may be assigned randomly). The user or installer of the beacons sets the UUID and identifier(s) to appropriate values so that they will be recognized by the logic of the software program executing on the receiving device.

With regard to claims 10 and 19, Ma teaches: further comprising: when the base station determines that the wireless signal is not emitted from a device within the predetermined distance from the base station extracting an identification of the device from the wireless signal; determining, by the base station whether the identification has been previously stored in the memory; and, when the identification has previously been stored in the memory, processing the wireless signal; when the identification has been not been previously stored in the memory, ignoring the wireless signal (paragraphs 50-51 and 70-72: 
The BLE technology has a particular requirement on a distance between both parties in communication, so as to implement super-low energy consumption. Therefore, if a BLE signal broadcast by the second terminal is detected, after the step of processing the BLE signal according to a BLE protocol format to obtain identification information of the second terminal, and before steps S103 to S104, the following step s13 can further be performed:
[0049] s13: Determine, according to the BLE signal, whether the second terminal meets a service condition.
[0050] In some embodiments, the first computing device determines whether the second computing device meets a service condition. In some embodiments, the first computing device determines whether the communication between the first and second computing devices satisfy the service condition. In some embodiments, the first computing device can determine via the strength of the near-field wireless communication signal received from the second computing device, or information in data packets carried in the near-field wireless communication signal. For example, the checking the service condition includes determining whether the first computing device is within a predetermine distance (e.g., 10 meters, 5 meters, or 1 meter, etc.) from the second computing device. In another example, checking the service condition includes determining whether a battery of the first computing device is above a predetermined threshold so that the first computing device can perform the service provided by the service provider. In some embodiments, the predetermined threshold may be different depending on the type of service, e.g., 20% for menu ordering at a restaurant, 50% for watching a video commercial in a department store, 70% for watching a collection of movie trailers near a move theater, 85% for playing a video game in a shopping center, etc. In some embodiments, checking the service condition includes determining whether a strength of the signal received at the first computing device via the near-filed communication provided by the second computing device is above a predetermined threshold, such that a consistent and uninterrupted service can be guaranteed.
[0051] If the second terminal meets the service condition, it indicates that a distance between the first terminal and the second terminal meets the requirement, and the first terminal can receive the service provided by the second terminal. Otherwise, it indicates that the distance between the first terminal and the second terminal cannot meet the requirement, high energy consumption may be generated, and therefore the first terminal cannot receive the service provided by the second terminal. In specific implementation, when step s13 in the method is performed, the following steps ss131 to ss134 are specifically performed:
[0070] In specific implementation, the apparatus may further run the following units: an enable unit 405, configured to enable a near-field wireless communication function of the first terminal, the near-field wireless communication function including a Bluetooth communication function or an NFC function; and a detection unit 406, configured to: detect whether the first terminal performs a movement operation along a direction approaching the second terminal; and if a detection result is yes, trigger the listening unit 401 to listen to the near-field wireless communication signal broadcast by the second terminal.
[0071] In specific implementation, if the near-field wireless communication signal broadcast by the second terminal is a BLE signal, the apparatus further runs the following unit: a determining unit 407, configured to determine, according to the BLE signal, whether the second terminal meets a service condition, where if the second terminal meets the service condition, the obtaining unit 404 obtains the preset service page corresponding to the identification information of the second terminal from the server.
[0072] In specific implementation, in the process of running the determining unit 407, the apparatus specifically runs the following units: a signal attribute obtaining unit 408, configured to obtain a strength value and a reference value of the BLE signal from the second terminal; a calculation unit 409, configured to calculate a distance between the first terminal and the second terminal according to the strength value and the reference value of the BLE signal; a distance determining unit 410, configured to determine whether the distance is less than a preset threshold; and a confirmation unit 411, configured to: if the distance is less than the preset threshold, confirm that the second terminal meets the service condition.  ).

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Idnani et al. (US 2019/0387489, see figure 3: IOT discovery )
Daoura et al. (US 2018/0241488, see figure 8)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419